Citation Nr: 0519613	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  99-16 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder, not including post-traumatic stress disorder 
(PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for PTSD.



WITNESSES AT HEARING ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
August 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) No. Little Rock, Arkansas 
Regional Office (RO), which declined the veteran's 
application seeking to reopen previously denied claims for 
service connection for psychiatric disabilities to include 
PTSD.

The is of whether new and material evidence has been 
submitted to reopen a claim for service connection for a 
psychiatric disorder, not including PTSD is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  Service connection for PTSD was denied by the RO in an 
unappealed rating decision dated in November 1989.

2.  The evidence received since the November 1989 rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The November 1989 RO decision, which denied service 
connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 
2002).

2.  The evidence submitted subsequent to the November 1989 RO 
decision is not new and material and the claim for service 
connection for PTSD is not reopened. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).  The Board notes that 
the provisions of 38 C.F.R. § 3.156(a) regarding new and 
material claims and second sentence of 3.159(c) were amended 
effective August 29, 2001.  These amendments are effective 
only on claims received on or after August 29, 2001, and are, 
thus, not relevant in the instant case. See 66 Fed. Reg. 
45620- 45632 (August 29, 2001).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2004).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decision noted above, a July 1999 statement of 
the case and supplemental statements of the case dated in 
June 2001 and March 2005.  These documents, collectively, 
provide notice of the law and governing regulations, as well 
as the reasons for the determination made regarding his 
claim.  By way of these documents, the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
his behalf.  

Further, by way of letters dated in August 2002 and July 
2004, the RO specifically informed the veteran of the 
information and evidence needed from him to substantiate his 
claim, evidence already submitted and/or obtained in his 
behalf, as well as the evidence VA would attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA and private treatment records, 
reports of comprehensive VA examinations provided to him 
since service and medical records used by the Social Security 
Administration (SSA) in awarding the veteran disability 
benefits have been obtained and associated with his claims 
file.  There is no identified evidence that has not been 
accounted for and the veteran has been given the opportunity 
to submit written argument.  The Board notes that the August 
2002 and July 2004 VCAA letters were mailed to the veteran 
subsequent to the appealed rating decision in violation of 
the VCAA and the veteran was not specifically informed to 
furnish copies of any pertinent evidence in his possession 
pertinent to his claims not previously submitted as required 
by 38 C.F.R. § 3.159.  

The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the chronological implementation of 
the VCAA is deemed to be harmless error.  VA has satisfied 
both its duty to notify and assist the veteran in this case 
and adjudication of this appeal at this juncture poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

The evidence of record at the time of the November 1989 RO 
decision, which denied service connection for PTSD, is 
summarized.  

The veteran's June 1967 medical examination for service 
entrance clinically evaluated his psychiatric condition as 
normal.  The service medical records and his June 1971 
medical examination for service separation reflect that 
clinical evaluation of the veteran on both occasions found no 
psychiatric abnormality.  In August 1971 several weeks prior 
to his service separation, the veteran presented to a service 
department emergency room following drug ingestion of 
uncertain type.  His examiner noted that the veteran looked 
"speedy" with pulse and blood pressure within normal 
limits.  The examiner suspected that the veteran had ingested 
amphetamines and doubted that the veteran had taken a 
hallucinogen.  He further noted that the veteran has had a 
progressive deterioration in his sensorium since 1900 hours.  
It was further noted that the veteran was currently 
experiencing a separation from his wife.  The veteran was 
admitted to an intensive care unit.  No further follow-up 
service medical records referable to this event are on file.

A VA psychiatric examination was conducted in November 1978.  
At that time the diagnosis was tension headaches with 
probable psychophysiological gastrointestinal symptom.

Post service VA medical records show that the veteran was 
hospitalized in April 1986 in a totally confused and out of 
control state.  It was noted that this was the veteran's 
third psychiatric hospitalization.  The veteran approximately 
48 hours after admission was quite calm and rational and 
stated that prior to his admission, he had been drinking 
quite heavily and combining his drinking with Xanax.  
Alcoholism with acute alcohol delirium was the diagnosis at 
discharge.

In June 1986, VA rehospitalized the veteran.  He was noted to 
have three previous psychiatric hospitalizations since 1982, 
the last two reportedly had been approximately one year 
previously when he was admitted with brief psychotic 
reactions, which at the time were thought to be related to 
alcohol withdrawal.  Major depression and borderline 
personality disorder were the axis I and axis II diagnoses, 
respectively, at hospital discharge in July 1986.

Medical records associated with the veteran's VA 
hospitalization beginning in March 1987, and received in 
November 1987, record that the veteran was quite hypomanic on 
admission with behavior manifested by intrusiveness, 
hyperactivity, and sexual inappropriateness. Appropriate 
treatment was rendered to include Lithium Carbonate therapy 
to which the veteran responded well.  Axis I discharge 
diagnoses were bipolar disorder, manic and alcohol abuse, 
episodic.

VA medical records received in November 1989 show multiple 
hospitalizations form 1985 to 1989 for psychiatric problems.  
There was no diagnosis of PTSD. 

Also received in November 1989, were medical records of the 
veteran's multiple hospitalizations for psychiatric problems 
at the Arkansas State Hospital between 1982 and 1989.  There 
was no diagnosis o PTSD.

In an unappealed rating decision dated in November 1989, 
service connection for PTSD was denied by the RO on the basis 
that this disorder was not shown by the evidence of record.   
He did not perfect his appeal.  Accordingly, this decision is 
final. 38 U.S.C.A. § 7105 (West 2002).  However, the veteran 
may reopen his claim by submitting new and material evidence. 
38 U.S.C.A. § 5108. 

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156.

Evidence associated with the claims file since the November 
1989 rating decision and not duplicative of evidence 
previously received includes VA and private inpatient and 
outpatient treatment records showing evaluation and treatment 
rendered to the veteran for psychiatric problems, reports of 
VA and private psychiatric evaluations and/or examinations, 
medical records used by the Social Security Administration 
(SSA) in awarding the veteran disability benefits, a 
transcript of the veteran's testimony at a personal hearing 
at the RO in March 1999, and service personnel records.

The VA inpatient and outpatient medical records, compiled 
between 1982 and t 2002 show evaluation and treatment 
rendered to the veteran on both an inpatient and outpatient 
basis for ethanol abuse, antisocial personality disorder, 
major depression, and manic phases of a bipolar disorder.  It 
was noted on a VA hospitalization in February 1989 that the 
veteran stated that he had been having flashbacks from 
Vietnam, but that when questioned about specific combat 
details, he was unable to provide any specifics and those 
that were provided were noted by his clinicians to be in 
conflict with known factual information. 

The private inpatient and outpatient medical records show 
evaluation and treatment rendered to the veteran for his 
psychiatric problems at several institutions, to include The 
Jefferson Regional Medical Center, The Southeast Arkansas 
Behavioral Healthcare Center, the Charter Hospital of Little 
Rock, and The Baptist Medical Center, between September 1982 
and September 1996.  PTSD was not diagnosed.  The summary of 
the veteran's hospitalization at the Charter Hospital 
beginning in December 1992 notes that the veteran was in a 
motor vehicle accident in July 1992 and sustained quite a 
great deal of head injury and has had spells of confusion 
ever since.  

On a private psychological evaluation in March 1989, the 
veteran reported that he was in the Air Force from 1967 to 
1971 and did mainly clerical work.  When asked about time 
spent in Vietnam, the veteran stated that he went back and 
forth several times and learned how to poison and kill the 
enemy.  He stated that he was in the "Blue Berets" and 
taught the Vietnamese tae kwon do.  Axis I diagnoses were 
psychoactive substance abuse disorder, polysubstance abuse, 
alcohol and all related drugs, in partial remission.  
Antisocial personality disorder and schizotypal personality 
disorder was the Axis II diagnoses.

On a private psychiatric evaluation in September 1999, the 
veteran reported flashbacks about Vietnam.  He said that 
'while in Vietnam he had the South Vietnamese killing the 
North Viet Cong, and would have these people standing at 
gunpoint and threatening to shoot them if they did not kill 
their fellow comrades."  He also reported an event where he 
threatened to kill a lieutenant if he continued to kill the 
Viet Cong kids.  He reported having nightmares of these 
events.  The veteran further reported that he was in the U.S. 
Air Force during Vietnam.  Following a mental status 
examination, bipolar disorder, currently manic without 
psychotic features and rule out PTSD were the diagnoses.  The 
examiner stated that the veteran wanted an evaluation of 
PTSD.  However, his bipolar disorder is not under adequate 
control, thus, making it difficult to assess his 
posttraumatic stress 
symptoms.  He added that the veteran does have some symptoms 
of PTSD but that he could not fully assess this simply 
because of his current mental state.

On a VA psychiatric examination in March 1991, the examiner 
noted that the veteran was in the Air Force from August 1967 
to August 1971 and was stationed in Colorado Springs, 
Colorado as a computer operator.  He added that the veteran 
was never overseas.  The examiner noted that the veteran gave 
no positive history of PTSD symptomatology.  Following a 
mental status examination significant for depression and 
anxiety, recurrent major depression and history compatible 
with alcohol abuse were the diagnoses.

On a VA psychiatric examination in November 2000, the veteran 
behavior and speech on mental status examination were 
reported to be completely within normal limits.  The 
veteran's thought processes and associations were logical and 
tight, and no loosening of associations was noted, nor was 
there any confusion.  The veteran's mood was euthymic, and 
affect was appropriate to content with one instance of 
inappropriate affect.  Bipolar I Disorder was the diagnosis.  
The examiner noted that this disorder appeared to be well 
controlled by medication.

When examined by VA in August 2002, the veteran reported that 
he was "doing pretty good."  He said that sometimes he has 
flashbacks from Vietnam.  The examiner noted that it was 
difficult to elicit any sort of comprehensive history from 
the veteran of mood swings although he complained of mood 
swings.  When asked about periods of expansive mood, he said 
that he likes to fish.  He said that bad days bother him 
because "nobody cares about nothing about you because you 
are a Vietnam veteran."  Following mental status examination 
significant for limited insight, impaired judgment and a 
considerable amount of grandiosity, mood disorder was 
diagnosed.  The examiner stated that the veteran has a long 
psychiatric history with numerous differing psychiatric 
diagnoses.  At times, he has been felt to have an organic 
mood disorder.  At other times, he was seen as having had a 
bipolar disorder or dysthymic disorder.  At other times he 
was diagnosed with substance abuse problems.  He added that 
the veteran in another incidence, following a motor vehicle 
accident, was diagnosed referring to the consequences of that 
motor vehicle accident.  

The SSA records show multiple inpatient admissions of the 
veteran for psychiatric problems and related outpatient 
treatment.  These records do not show any diagnosis of PTSD.  

At his hearing at the RO in March 1999, the veteran testified 
that that in service he was stationed at an air base in 
Colorado where he operated computers.  He said that that was 
his principal duty assignment throughout his Air Force 
career. He said that he also had temporary duties overseas 
and was in the Mekong Delta several times.  He testified that 
his primary mission in Vietnam was rescuing prisoners of war 
with the help of German Shepard dogs.  

He said that he rescued a lot of prisoners.  He further 
testified to other events he said he experienced in Vietnam.  
He testified that he could not remember the first time he was 
diagnosed with a bipolar disorder but believed he had it 
while he was in service.  The veteran's daughter described 
the veteran's symptoms and treatment.

The veteran's service personal records show that the veteran 
performed duties in the Air Force as a data processing 
machine operator at Ent Air Force Base, Colorado.  He had no 
foreign service.  His awards and decorations consist of the 
National Defense Service Medal and the Air Force Good Conduct 
Medal.  His Airman Performance Reports show he performed his 
duties in a superior manner for the majority of his career.  
His last performance reported noted a loss of interest in his 
military career and self-development duties as an individual.

Analysis

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131.  

Service connection for PTSD also requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § Sec. 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, his lay testimony-alone-may establish 
the occurrence of the claimed in-service stressor in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of his service. 38 
C.F.R. § 3.304(f) (2004); see also Cohen v. Brown, 10 Vet. 
App. 128 (1997).

The veteran's statements regarding his psychiatric symptoms 
are deemed competent evidence.  However, the veteran is not 
qualified to express an authoritative and probative opinion 
regarding diagnoses or medical.  Lay opinion cannot be 
accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).

In November 1989 the RO denied service connection for PTSD.  
The basis of the denial was that the medical evidence did not 
show the presence of PTSD.  The evidence received since that 
decision includes extensive VA and private medical records 
pertaining to treatment for his psychiatric illness and VA 
examinations.  This evidence does not confirm the presence of 
PTSD.  

In November 1999 a private psychologist indicated that the 
veteran had symptoms of PTSD.  However, PTSD was not 
diagnosed at that time or thereafter.  

Accordingly, the Board finds that the evidence received since 
the November 1989 RO decision is not new and material and his 
claim for service connection for PTSD is not reopened.


ORDER

New and material evidence not having been received, the 
application to reopen the claim of entitlement to service 
connection PTSD is denied.



REMAND

The service medical records show that the veteran was seen on 
several occasions for physical complaints, including 
headaches and gastrointestinal problems.  He was seen in 
August 1971 at a service department emergency room following 
drug ingestion of uncertain type.  The veteran has indicated 
that this was a suicide attempt.  

A VA psychiatric examination in November 1978 diagnosed 
tension headaches with probable psychophysiological 
gastrointestinal symptom.  Subsequently the veteran received 
extensive treatment for his psychiatric illness. 

In April 2002 the Board returned the case to the RO for 
additional development.  This development included a request 
for an examination by a VA psychiatrist to determine the 
etiology of the veteran's psychiatric disorder.  

A VA examination was conducted in August 2002 by a 
psychologist.  As such, another VA examination is required.  
Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED for the following:

1.  The veteran should be accorded a VA 
examination by a psychiatrist to 
determine the nature, severity, and 
etiology of any psychiatric illness.  The 
veteran's claims folder is to be made 
available to the examiner for review 
prior to the examination.  All necessary 
tests should be conducted.  Following the 
examination, the examining psychiatrist 
is requested to render an opinion as to 
whether it is as likely as not that any 
psychiatric disorder diagnosed is related 
to service.  A complete rational for any 
opinion expressed should be included in 
the report.

2.  Thereafter, the RO should 
readjudicate the claim on appeal.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and be given the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112).



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


